Cuyahoga App. No. 77179. On March 12, 2001, appellee/eross-appellant filed a memorandum in response and in support of cross-appeal without a copy of the court of appeals’ opinion and judgment entry being appealed. S.Ct.Prac.R. III(1)(D) requires that a copy of the court of appeals’ opinion and judgment entry being appealed shall be attached to the memorandum. Accordingly,
IT IS ORDERED by the court that the memorandum in response and in support of cross-appeal be, and hereby is, stricken.
IT IS FURTHER ORDERED by the court that the cross-appeal be, and hereby is, dismissed.
The appeal of the state of Ohio remains pending.